                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

NATIONAL ASSOCIATION FOR                   )
THE ADVANCEMENT OF                         )
COLORED PEOPLE ALAMANCE                    )
COUNTY BRANCH, et al.                      )
                                           )
Plaintiffs,                                )                     1:20-CV-613
                                           )
v.                                         )
                                           )
JERRY PETERMAN, et al.,                    )
                                           )
Defendants.                                )

                                          ORDER

       Before the Court is a joint motion by Plaintiffs and Alamance County Defendants

seeking an extension of the deadline for Plaintiffs to file a motion for the award of

attorneys’ fees. The parties have shown good cause, and the motion is therefore

GRANTED. Plaintiffs shall have up to and including June 28, 2021 to file a motion for

fees if the parties are unable to reach settlement regarding fees.

       ORDERED this 21st day of June, 2021.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE




       Case 1:20-cv-00613-CCE-LPA Document 81 Filed 06/21/21 Page 1 of 1
